11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                        JUDGMENT


    Lura Lanette Steward,                             * From the 358th District
                                                        Court of Ector County,
                                                        Trial Court No. D-37,906

    Vs. No. 11-12-00368-CR                            * May 9, 2013

    The State of Texas,                               * Per Curiam Memorandum Opinion
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)


       This court has inspected the record in this cause and concludes that the appeal should
be dismissed. Therefore, in accordance with this court=s opinion, the appeal is dismissed.